t c memo united_states tax_court orlander robinson petitioner v commissioner of internal revenue respondent docket no filed date j donald hughes for petitioner john f driscoll for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge john j pajak pursuant to rule sec_180 sec_181 and sec_183 all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge pajak special_trial_judge this case is before the court - - on respondent's motion to dismiss for lack of jurisdiction on the grounds that the petition was not filed within the time prescribed by sec_6213 or sec_7502 section references are to the internal_revenue_code in effect for the period relevant here respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure for the taxable_year the sole issue for decision is whether petitioner timely filed his petition with this court at the time the petition was filed with this court petitioner resided in grove hill alabama petitioner filed a statement opposing respondent's motion to dismiss a hearing was held in birmingham alabama on respondent's motion on date respondent mailed to petitioner at his last_known_address a notice_of_deficiency in income_tax for the year ended date the 90-day period for filing a petition for redetermination of the deficiency with this court ended on date which was not a legal_holiday in the district of columbia in a sworn affidavit petitioner's attorney j donald hughes mr hughes stated that at around p m on saturday date he placed the petition in the metered-mail receptacle of the u s post office located on st joseph street in mobile alabama prior to the mailing mr hughes used a private postage meter to place the correct amount of postage on the envelope the postage meter had been advanced to reflect monday date mailings thus the date on the envelope reads date the petition was filed in this court on date days after the notice_of_deficiency was mailed to petitioner the manager of distribution operations tour of the u s postal service in mobile alabama testified that the standard delivery time for a first-class envelope mailed from the st joseph's branch of the post office in mobile alabama to the tax_court in washington d c i sec_3 days he also testified that if a letter is misplaced missent or inadvertently lost or damaged then there should be some sort of marking on it to let you know exactly what has happened to that letter there are no such markings on the envelope that contained the petition in this case this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 pursuant to sec_6213 the taxpayer ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date that the notice_of_deficiency is mailed to file a petition with the court fora redetermination of the deficiency if the petition is not filed - - within days then it is untimely and we have no jurisdiction to redetermine the deficiency sec_6213 sec_7502 a provides an exception to the rule_of sec_6213 in that if the petition is deposited in the mail in the united_states ina properly addressed envelope on or before the date on which it is required to be filed and if the date of the u s postmark on the envelope containing the petition is on or before the date on which the petition is required to be filed the date of such postmark is deemed to be the date of filing however if the envelope bears a postmark other than that of the u s postal service sec_7502 applies only to the extent provided by regulations sec_7502 rules concerning the application of sec_7502 where mailing is through a private delivery service are set forth in sec_7502 but such services were not used in this case the regulations provide that privately metered mail showing a date within the 90-day period is considered timely filed if it is received by the agency officer or office with which it is required to be filed not later than the time when a document contained in an envelope or other appropriate wrapper which is properly addressed and mailed and sent by the same class of mail would ordinarily be received if it were postmarked at the same point of origin by the united_states post office on the last date or the last day of the period prescribed for filing the document sec_301_7502-1 6b proced admin regs we refer to that time period as the normal delivery time for mail --- - postmarked by the u s postal service fujioka v commissioner tcmemo_1999_316 we rely on the credible testimony of the witness from the u s postal service and find that the normal delivery time for first-class mail between mobile alabama and washington d c is approximately days cf beacham v commissioner tcmemo_1996_226 in the instant case the petition was received by this court days after the date shown on the private postmark because the petition was not delivered within the normal delivery time petitioner will not be entitled to relief unless he can establish the actual date of mailing was prior to the expiration of the 90-day period that the delay in delivery was attributable to a delay in the transmission of mail and the cause of such delay fujioka v commissioner supra sec_301_7502-1 6b proced admin regs petitioner contends that his case is similar to that in 847_f2d_229 5th cir revg and remanding an order of this court where the petition was mailed days before christmas and received by this court days later we find that case distinguishable on its facts petitioner states in his opposition to the motion to dismiss that there was a delay in the delivery of the petition and that the delay was attributable to one or more of the following factors a the fact that date was one week before the memorial day celebration on date a federal_holiday b there is an increase in the volume of such holiday mail c the recognized deficiency of some u s post office employees to take time off leave early and work less diligently during such holiday d the addition of temporary postal employees during such holiday rush and celebration with their known deficiency in accuracy and efficiency e the heavy airline passenger traffic during the memorial day celebration period requiring that the mail be pulled off flights and held for later flights causing mail handling delays at mobile regional airport f the inclement weather during the critical period and the adverse effect it had on travel in the district of columbia and 9g the mail routine of the u s tax_court which calls for delivery of mail to the u s tax_court only once a day so that any items received at its immediate post office during the day is sic not delivered until the next day petitioner makes speculations about the impact of holiday conditions on mail service we do not believe that petitioner has established that holiday conditions existed that would have had a significant impact on mail service during the relevant period cf chang v commissioner tcmemo_1998_298 oswald v commissioner tcmemo_1995_17 we note that none of the assertions made above are corroborated while the christmas holiday season could very well lead to delays in mail delivery we find no evidence or reason to believe that memorial day has a similar effect it is unfortunate that a petition purportedly mailed by the end of the 90-day period was not received by the court until the 14th day after its mailing however because petitioner's attorney used a private metered postmark instead of taking the envelope to the post office on date and having it postmarked the regulations require petitioner to show and he - has not shown that there was a delay in the transmission of the mail nor has he shown any reason for the delay in the transmission of the mail if there was such a delay beacham v commissioner supra petitioner argues that because the regulations cannot be satisfied they are invalid we reject this assertion this court and other courts have upheld the regulations with respect to when a private metered postmark will be accepted as a filing_date beacham v commissioner supra mr hughes could have used other alternatives to mail the petition such as certified mail which would have provided prima facie evidence that the petition was timely mailed sec_7502 petitioner has failed to provide evidence that establishes that the late delivery of the petition was due to a delay in the transmission of the mail and the cause of any such delay thus we hold that he did not file his petition with this court within the time prescribed by sec_6213 and sec_7502 and respondent's motion to dismiss for lack of jurisdiction should be granted although petitioner cannot pursue his case in this court he is not without a judicial remedy specifically he may pay the tax file a claim_for_refund with the internal_revenue_service and if his claim is denied sue for a refund in the appropriate federal district_court or the u s court of federal claims see --- - 55_tc_138 to reflect the foregoing an order granting respondent's motion to dismiss for lack of jurisdiction will be entered
